Beck, J.
The refusal to allow an amendment to the petition for permanent alimony, in which amendment it was alleged that at the time of the filing of the suit the plaintiff and defendant were living in a state of voluntary separation, was not error; for, if this amendment had been allowed, the petition as amended would have been open to attack by general demurrer, inasmuch as the original petition contains the allegation that the plaintiff and defendant lived together “up to the filing of this suit,” and no offer was made to strike or change this averment, which, under the principle that pleadings are to be taken most strongly against the pleader, meant that there was not such a case of voluntary separation between the husband and wife as must exist before the wife can maintain a suit for permanent alimony.

Judgment affirmed.


All the Justices concur.

Application for alimony. Before Judge Charlton. Chatham superior court. November 21, 1908.
Saussy & Saussy, for plaintiff.
Oliver & Oliver, for defendant.